BOYER, Judge
(dissents).
Appellants, who are the plaintiffs below, have taken an Interlocutory Appeal from an order entered by the Circuit Judge discharging a lis pendens on the motion of Equitable Development Corp., one of the defendants below, and appellee here.
Authority for the filing of a notice of lis pendens is found in Florida Statute 48.23. Subsection (3) of that statute provides as follows:
“When the initial pleading does not show that the action is founded on a duly *419recorded instrument, or on a mechanic’s lien, the court may control and discharge the notice of lis pendens as the court may grant and dissolve injunctions.”
The initial pleading filed in the case sub judice does not show that the action is founded on a duly recorded instrument nor upon a mechanic’s lien. Accordingly, in my opinion, the Circuit Judge was authorized by the statute to discharge the notice of lis pendens “as the court may grant and dissolve injunctions”, which simply means in his discretion. The record before us does not demonstrate that the trial judge abused his discretion, therefore I am of the view that this Interlocutory Appeal should be dismissed.